Martin, Judge,
delivered the opinion of the court:
The merchandise now before the court consists of locust pods chopped into coarse pieces, the pith and seeds being indiscriminately mixed together.
The importers claim that the article is St. John's bread or bean, and therefore entitled to- free entry under the eo nomine provisions of paragraph 668 of the tariff act of 1909. The appraiser reported the merchandise as St. John's bread, but furthermore reported that the chopping process had destroyed the beans as seeds; he therefore made return that the importation was not entitled to free entry under paragraph 668, but was dutiable as prepared edible fruit at 2 cents per pound under paragraph 274 of the act. Duty was assessed upon the article in accordance with this return.
The importers duly filed their protest against the assessment and the same was submitted to the Board of General Appraisers and was *393sustained. From that decision of the board the Government now prosecutes this appeal.
The following is a copy of paragraph 668, act of 1909, under which the importers claim:
668. Seeds: Anise, canary, caraway, cardamom, cauliflower, coriander, cotton,' cummin, fennel, fenugreek, hemp, hoarhound, mangel-wurzel, mustard, rape, Saint John’s bread or bean, sugar beet, sorghum or sugar cane for seed; bulbs and bulbous roots, not edible and not otherwise provided for in this section; all flower and grass seeds; evergreen seedlings; all the foregoing not specially provided for in this section.
There was no oral testimony submitted at the hearing before the board, but a sample of the importation was placed in evidence and the same is now before the court. An inspection of the sample discloses the fact that the dry pith of the locust pods has been cut into coarse pieces, but that the seeds are almost entirely intact, relatively few of them having been broken by the process. Moreover, the broken seeds are so nearly entire that they may not have lost the capability of germination. Therefore the finding upon which the appraiser rested his return is negatived by an inspection of the exhibits.
The Government, however, contends that paragraph 668 of the free list relates exclusively to seeds alone, and therefore that the name St. John’s bread or bean, therein appearing, applies only to the seeds of the locust pod and not to the pith and seeds when mixed together. This claim concerning the meaning of the name in question may best be answered by the following authorities:
The New International Encyclopaedia—
Carob, algaroba, locust tree. — * * * The seeds are bitter and of no use, but the sweet pulp renders the pods an important article of food to the poorer classes of the countries in which the tree grows, as they contain as much as 60 per cent of sugar. They are very much used by the Moors and Arabs. They are also valuable as food for horses and cattle, for which they are much employed in the south of Europe, and have of late years begun to be extensively imported into Great Britain under the name of locust beans or Saint John’s bread. * * *
Encyclopaedia Britannica—
Locust tree, or carob tree. — * * * The pods are eaten by men and animals, and in Sicily a spirit and a syrup are made' from them: These husks being often used for swine are called swine’s bread, and are probably referred to in the parable of the Prodigal Son. It is also called St. John’s bread, from a misunderstanding of Matt, iii, 4. * * *
Century Dictionary and Cyclopedia—
Carob bean, n. The pod or fruit of the carob; St. John’s bread.
Murray’s New English Dictionary — ■
■ Carob. — * * * 1. The fruit of an evergreen leguminous tree {Ceratonía siliqua), carob tree, a native of the Levant; .a long flat hornlike pod containing numerous hard seeds embedded in pulp. Also called carob bean, carob pod. Generally identified with the “husks” eaten by the prodigal in the parable, Luke XV, 16; and by some taken to be the “locusts” eaten by John the Baptist, whence the names Locust pods and St. John\s bread.
*394From the foregoing extracts it seems clear that the name “St. John’s bread” applies to the entire pod of the carob and that the origin of the name relates especially to the edible pith rather than to the seeds as such. This meaning is so well established that it should prevail against the construction of ejusdem generis presented by the Government. Congress evidently intended to include both pod and seeds as one article under that name.
The following reference to this subject is found in Notes on Tariff Revision (p. 787):
St. John’s bread, or carob bean, or algaroba bean, is the fruit of the carob tree, which grows along the Mediterranean. These beans are sometimes imported into this country as a food for horses. There were no importations in 1907.
As already stated, the present importation is a mixture of chopped pith and seeds, and the question arises whether or not it is properly a manufacture of carob pods rather than St. John’s bread itself-The record gives no information concerning the form in which the article is commonly imported. It does not appear, however, that the present mixture differs in collective name, character, or use from the entire pods. The only difference is that the pods have been coarsely chopped into fragments; but these have all the uses of the entire pods, and no more. Nothing has been added in substance to the pods by this process and nothing taken away; and the material in hand rightly seems to be covered by the same collective name which applies to the pods themselves. On this state of the record the court does not incline to a reversal of the board’s decision, and the same is therefore affirmed.